NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 14, 2013*
                                 Decided March 18, 2013

                                          Before

                         FRANK H. EASTERBROOK, Chief Judge

                         JOEL M. FLAUM, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

No. 12-3535

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 96 CR 553
COMPTON JONES,
    Defendant-Appellant.                           Rebecca R. Pallmeyer,
                                                   Judge.

                                        ORDER

      Compton Jones, a high-ranking member of the Gangster Disciples street gang,
was indicted in 1997 on a host of drug-related charges. A jury convicted him of


      *
         This successive appeal has been submitted to the original panel pursuant to
Internal Operating Procedure 6(b). After examining the briefs and the record, we have
concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 12-3535                                                                           Page 2

participating in a drug conspiracy, 21 U.S.C. § 846, inducing and employing minors to
participate in a drug conspiracy, 21 U.S.C. §§ 861(a)(1),(2), and possession with intent to
distribute a controlled substance, 21 U.S.C. § 841(a)(1). The district court found that “at
least 1.5 kilograms of crack or 150 kilograms of powder [were] involved in this
conspiracy or [were] foreseeable – or chargeable to Mr. Jones because they were
foreseeable to him,” and sentenced him to a term of 420 months’ imprisonment. The
government presented evidence that a far larger quantity of drugs was attributable to
Jones, but the court explained that this was “overkill,” because a finding that at least 1.5
kilograms was attributable to Jones yielded a base offense level of 38. This was the
highest offense level available under the then-applicable drug quantity table.

         In November 2011, following Amendments 748 and 750 to the U.S. Sentencing
Guidelines, Jones moved for a reduction of his sentence pursuant to 18 U.S.C.
§ 3582(c)(2). These amendments reduced the base offense levels for defendants
responsible for less than 8.4 kilograms of crack cocaine. In an earlier § 3582(c)(2)
proceeding based on separate amendments to the guidelines, however, the district court
found that the quantity of crack cocaine attributable to Mr. Jones “exceeded, by many
multiples, 4.5 kilograms” (i.e., was comfortably more than 8.4 kilograms; the lowest
possible multiple, two, yields 9 kilograms). Jones offered no evidence to contest this
determination in his renewed motion to reduce his sentence, and accordingly, the court
concluded that Jones was not eligible for a sentence reduction.

        On appeal, Jones argues that it was inappropriate for the district court to find
that the amount of crack cocaine attributable to him “exceeded, by many multiples, 4.5
kilograms” when the sentencing court found only that Jones was responsible for “more
than 1.5 kilograms.” As we have explained, however, “[n]othing prevents a district
court from making new findings of fact when ruling on a § 3582(c)(2) motion, so long as
those findings are not inconsistent with those made at the original sentencing.” United
States v. Davis, 682 F.3d 596, 612 (7th Cir. 2012). Indeed, such determinations often
become necessary in adjudicating § 3582(c)(2) motions, and a district court may consider
the record as a whole when reaching a conclusion on the drug quantity attributable to a
defendant. Id. Here, as in Davis, there is no inconsistency between the sentencing
court’s original determination that the defendant is responsible for “at least 1.5
kilograms of crack cocaine” and its later finding that he is responsible for a much larger
quantity of crack cocaine. Id. at 611; accord United States v. Moore, 706 F.3d 926 (8th Cir.
2013).

       The district court’s judgment is AFFIRMED.